Title: From Thomas Jefferson to Francis Hopkinson, 3 May 1784
From: Jefferson, Thomas
To: Hopkinson, Francis



Dear Sir
Annapolis May. 3. 1784.

Not being learned in the laws of Pennsylvania I am incertain what will be the event if a prosecution of Scandalum magnatum should be instituted against Claypole for publishing in his gazette of Apr. 27. as an act of Congress a paper which certainly was no act of theirs, and which contained a principle or two not quite within the level of their politics. I mean a pretended act for dividing the Western country into states and fixing the principles on which their governments should be erected, two of which as this forgery pretends were an exclusion of hereditary honours, and an abolition of slavery. When the true act shall be published you will find no such pettyfogging ideas in it.—In the scheme for disposing of the soil an happy opportunity offers of introducing into general use the geometrical mile, in such a manner as that it cannot possibly fail of forcing it’s way on the people. However this bearing some relation to astronomy and to science in general, which certainly have nothing to do with legislation, I doubt whether it can be carried through. Were it to prevail it would lay the foundation of a very dangerous proposition; that is, to subdivide this geometrical mile into 10. furlongs, each of these into 10. chains, each of these into 10. paces, differing very little from the British furlong, chain, and fathom, but I hope it will be foreseen that should we introduce so heterodox a facility as the decimal arithmetic, we should all of us soon forget how to cypher. I have hopes that the same care to preserve an athletic strength of calculation, will not permit us to lose the pound as a money unit, and it’s subdivisions into 20ths. 240ths. and 960ths. as now generally practised. Certain innovators have been wishing to banish all this cunning learning, to adopt the dollar for our Unit, to divide that into 10ths. 100ths. &c. and to have a gold coin of the value of  10. dollars, a silver coin of the value of a dollar, another of the value of 1/10 of a dollar or the Spanish Bit, and a copper one equal to 1/100 of a dollar, and of course very near the value of a New York penny. Intermediate silver coins are also proposed for convenience, towit the half dollar or 5/10, the Pistereen .2 and the half bit .05. Thus in a sum of money expressed in these figures 34.72 every figure expresses the number of peices of the several coins which will pay off the sum, to wit 3. golden peices, 4 Units, 7 bits and 2 coppers. This is surely an age of innovation, and America the focus of it!
When I am about to ask a favour, I generally ask myself a question first: viz. would I do as much in a similar situation? Having gone thro’ this ceremony with myself I have given myself authority to ask you to negotiate for me the two bills inclosed. One of them is on Mr. Morris paiable at 10. days sight. The Intendant of the treasury of this place tells me he would always consider it as a convenience to give money here for so much to be paid into the treasury of the States at Philadelphia. If therefore it would not contravene Mr. Morris’s arrangements of this business the most convenient remittance of this money to me would be either his bill on the Intendant here, or a receipt of the bill now inclosed purporting that he will answer my draughts to that amount. The other bill on Wilcocks, I would be glad to have discounted in the bank, and the money paid to the Continental treasury and replaced by Mr. Morris’s order on the Intendant here. But if they cannot be remitted in this convenient way, I must trouble you to send the money by some safe person coming to this place or to Baltimore. Mr. Curson at Baltimore will receive and remit to me any thing of that kind lodged with him for me. I am to thank you for the spectacles the receipt of which I beleive I have not before acknoleged.
I am with sincere esteem Dr. Sir Your friend & servt,

Th: Jefferson


P.S. Should you resort to the remitment of the money, it will be more conveniently done in bank notes which pass as well here as cash. In whatever way it is done, I shall be glad to have 100. Dollars of it placed in the bank where it will be ready for Mrs. Hopkinson’s call.

